DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 is objected to because of the following informalities:
Regarding claim 1, “wherein the urging means locked” should read --wherein the urging means is locked--.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the latch" in line 3 and line 4.  There is insufficient antecedent basis for this limitation in the claim.  Revision is required to provide clarity to the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (US 2002/0008389 A1).
Regarding claim 1, Nomura teaches a vehicle door lock device, comprising: a base member (12) which is fixed to a vehicle door (11) supported on a vehicle body so as to be pivotable (door pivots on vehicle); a pivot lever (14) which is supported on the base member so as to be pivotable (fig. 8a-c); and urging means (13) which is provided between the base member and the pivot lever and is configured to generate an urging force for causing the pivot lever to pivot in one direction (para. 0025) when the urging means is locked to the base member and the pivot lever so as to be elastically deformed in a predetermined mode (para. 0025), wherein the base member (12) includes one of a temporary stopper and an elastic deformation piece (12m), wherein the pivot lever includes the other of the temporary stopper (14h) and the elastic deformation piece, wherein the one of the temporary stopper and the elastic deformation piece is positioned on a pivoting path of the other of the temporary stopper and the elastic deformation piece when the pivot lever pivots (fig. 8a- 8c), wherein the urging means (13) is locked to the base member (12) and the pivot lever does not generate the urging force when the pivot 
Regarding claim 2, Nomura teaches a vehicle door lock device according to claim 1, wherein the pivot lever (14) comprises at least one of: a latch which is pivotable within the in-operation pivoting range between a fully-latched position at which the latch keeps the vehicle door in a closed state through engagement with a striker mounted to the vehicle body and an unlatched position at which the latch releases the striker; a latch interlocking lever which includes a lever configured to pivot within the in-operation pivoting range in interlock with the latch or/and the latch; a handle interlocking lever (14) which is configured to pivot within the in- operation pivoting range in interlock with pivoting operation of a handle (15) supported on the vehicle door (11) so as to be pivotable and is configured to cause the latch to pivot to the unlatched position when the handle interlocking lever pivots in a predetermined direction in a predetermined lock releasable state (para. 0030); and an active lever interlocking lever which is configured to pivot within the in- operation pivoting range in interlock with a pivoting motion of an active lever that produces the lock releasable state when pivoting to a predetermined position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2002/0008389 A1).
Regarding claim 3, Nomura teaches a vehicle door lock device according to claim 1, Nomura does not teach wherein the base member includes the temporary stopper, and wherein the pivot lever includes the elastic deformation piece.
However, Nomura teaches wherein the pivot lever includes the temporary stopper and the base member includes the elastic deformation piece.  Including the temporary stopper on the base member rather than the pivot lever and the elastic deformation piece on the pivot lever rather than the base member is a simple reversal of parts and would have been obvious to one of ordinary skill in the art before the effective filing date of the application.  All claimed elements are included in Nomura’s teaching, and reversing the parts would have been obvious to one of ordinary skill in the art which was previously upheld in case law citing the reversal of parts, In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2002/0008389 A1) in view of Hayakawa (JP 4701075 B2).

Regarding claim 4, Nomura teaches a vehicle door lock device according to claim 1, wherein the base member (12) includes: a first base member (fig. 5) which is configured to support the pivot lever (14) so as to enable the pivot lever to pivot, the urging means being locked to the first base member (locked in 12o). 
Nomura does not teach a second base member which is mountable to and dismountable from the first base member, and wherein the second base member includes an assembly-completion stopper configured to separate the temporary stopper and the elastic deformation piece from each other and to 
Hayakawa teaches a  similar door handle device for a vehicle including second base member (42) which is mountable to and dismountable from the first base member (10), and wherein the second base member includes an assembly-completion stopper (60) configured to separate the temporary stopper(42e) and the elastic deformation piece (22b3) from each other and to position the pivot lever within the in-operation pivoting range through contact with the pivot lever when the second base member is mounted to the first base member and the pivot lever is positioned within the in-operation pivoting range (para. 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Nomura with the teachings of Hayakawa.  By including a second base member which is separable from the first base member the installation of the handle and latch can be simplified.  Initial placement of the handle into the base by using the second base member allows the latch to be inserted and lined up before the temporary stopper and elastic deformation piece hold it in place.  This is taught by Hayakawa in paragraph 0074 while describing the installation procedure.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2002/0008389 A1) in view of Jeong (US 2017/0321456 A1).
Regarding claim 5, Nomura teaches a vehicle door lock device according to claim 1, but does not teach further comprising a switch configured to detect a pivoting position of the latch, wherein the pivot 
Jeong teaches a similar door latch system comprising a switch (910) configured to detect a pivoting position of the latch (para. 0231), wherein the pivot lever is a switch lever configured to link the latch (200) and the switch (910) with each other and to switch the switch between an ON state and an OFF state in interlock with a change in pivoting position of the latch (para. 0231).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the switch taught by Jeong with the vehicle door lock device of Nomura to provide a signal based on the position of the latch.  The limit switch is able to signal to the motor to operate the latch mechanism providing an automated function which is well known in the art.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675